As filed with the Securities and Exchange Commission on November 18, 2015 Registration No. 333-207380 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 METASTAT, INC. (Exact name of registrant as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number) (I.R.S. employer identification number) 27 Drydock Ave, 2nd Floor Boston, MA 02210 (617) 531-6500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Douglas A. Hamilton Chief Executive Officer 27 Drydock Ave, 2nd Floor Boston, MA 02210 (617) 531-6500 (Name, address, including zip code, and telephone number, including area code, of agent for service) David J. Levine, Esq. Loeb & Loeb LLP 345 Park Avenue New York, NY 10154 Tel. No.: 212-407-4923 Fax No.: 212-898-1184 Joseph A. Smith, Esq. Robert F. Charron, Esq. Ellenoff Grossman & Schole LLP 1345 Avenue of the Americas New York, NY 10105 Tel. No.: 212- 370-1300 Fax No.: 212- 370-7889 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large Accelerated Filer
